OFFICE   OF THE ATTORNEYOENERALOF   ‘IEXAB
                          AUSTIN


Q-C.-
 *-.-
                                                                                                 36




                    l4 a ma lro o wt~ fur ni6h ro t1
                                                  4  r itio 8-
                     Ii&t., 666,   66d W& Or fW OOWt
                     Awnto oiiioo, MA oftlo* aad Ro J et
                     orrl00,       all       Of rhloh       1antltutiow        are
                     houre4        ia one bulldiag            brlongkig       to
                     thir oounty, but uparato                      troa the
                     ~~ot~ouso               bailll~        and   l&jaoont
                             .

             *I 6h.611 greatly 8pprOOl6tO your 0plnb.n
        aa    the &allty of eaoh of tho a b o y.
               to                                lrpendl-
        furU."
                    seotlon 1 0r Artlole                 tsrta-t,     farnon@        Annotates
-8        civil       i!ketutrr, proridur
                    ‘8eotion 1.              Trl6   count     caulls6ion6rm
        ~0-6          atid    th      city     c065b6     I 083 or   66~   i600r-
        perat     townor elty of thlr Weto are hereby
        authoris~    to 10666, rat,  or provide 0.fri00
        qmoo for the purporr or aiding 886 ooo
        inc.with the a:rencienor the Jtato end E!”
        em1         hvar srenta engaged in the adrrinletltlt’,on
        OS rrliof   to the unanployed ar noo    p.0~16
        of the fitatr or Toxas and to py 2t e rego-
        &r moatkly utility    bilh   ror ruoh 0rri066,
        6uo h l 6 lig h ts, g~a, end ratart and when ia
        the opinion of a rJorlty      ot l Casais8iomorr
        COurf   Or l COWty WOh @ r r iOO 6~06 1 6l~I)O~-
        tU1   to tho propo? sdninlrt?~tloa   or rush
                  o r llthor
        r g o no iu           thr Bcatr or TeCenl
        ~%wrrmeatr, mid Court ir hrroby rp~oifloally
        authorlr~~   to w    tar aamo md ror the rrgu-
        la2  monthly  utility bill8  ror ouch 0rrioOb
        out or the ceuatylm Ueamal mnd by warrant6
        a8 ia tho pqaeat     OS rwh other obllgatlorm
        or     th4 amitya*

                 qlnioa Ho. Cl2217 fooaioreno~ opinion Ilo. 0+090)
ef thi6        &opmtmoat lcwtrwa thr aboro quoted rtatute. XI
qUOt0     rr#       Odd       Opbb~           a6    rOllOWl

             7~0 r&l1 noto that tho authority ax-
        tando& by tho prwo4iw lrt%ola i* lldtd
f
f




     to   tho     provlalon     0r orfio6     spa00   tar t&u
     'porpO60 Of @i&i            a 4 l66por~tl       with the
     ~oaolea of the3            tatr    ma   Ydora"f oovor~-
     wnta ln& a $in
                  8d
                   tb a8dmlniltr8tlon                     ot
     relief or the uimployrd 6ad a6047 poop10
     of the stat. of Toxm.    Am to tederal
     a$~OOie6 60 W$WO&,   JOW   tOWtk  QU66tiOa
     6nd thet f3" Df the 660066 r6htb&tO
     atillty b llr I6 8n6mnd    in the liflnm-
     tire,  A thld6810~6F6' Coort ootid not
     extend 6UOh l86i6kn60 to any Podoral or
     Stbte      agowy     not   80     *n&6&d.*
          36 a0 not ha+0 ruffloleat   inr0ndl00 relstlro    to
tba law i3eowrrfty 4dmidStration aad B’TA hoo6 t0 defexalno
wb&har o r no t8uoh h d o r aa lg a no an
                                       ierlp;a$od inth e  84 0
& dStP A$ iOfiOr I%diOf Of the Un~~m#yOd ad &36dy ~60~16
O$ this at&o,  aad the answer to the60 qul~6tioo6will b6
d&etined   by the fWt6.




             It i8 OW         OpilLlOOthat     thr C6mXLi68iOXIO~'Court
would hare authority  to pay offloe               rant,   ~8,   li::ht   and
rater bills for the’Rell*f  oitios.
            It 16 our rurtbor opln:oa tkat the Co8s3lrsion8rr~
court would have authority to g6y the erprnmw desorlbrd
for the County &~fOciltUral &ant'8     offi6.   USdSr  6uthorlty
of Article 164, Vernon'6 Annotet6d %X66       Civil Statute8.
Se8 opinion   X0, &2b16  of thla dope.-tlent,   a oo,ny of Wiiofi
16 oncloerd himwith for :rourlnronafitioo       rhloh opinion
el60 holds tit the C63?6&66isn6r6~Court 16 not 6uthorir66
Co +xpsnd oounty funQ6 iOr the hourlng of the A&oultuml
lidjustaontAbinlsthtlon      of the 'Irdrrrl Oovernmnt.
             fr    uadrrstand that tho Agrioultural             Adjustsent
hdahl8tratfon     or the Tademl Gotrrnment laaot                   engaged     in
the 6dalnlrtrmtion    Of ~8li.t of thr aa@@-                     an0 no*
~orablo          1. P. Ffemu, Jr., Pago 4


 loplr     of
 he C~alllcner8’
                 ttir state.court
                                It    i*
                                     road
                                            th.-ior0
                                              h4mo qo
                                                        OUZ   OpiAiOn
                                                        luthorlt~       to
                                                                             tha$
ooatay rum tor offlao rant,                  lights, gar mid water
0s   the   AAL